Case 19-24114-GLT               Doc 9     Filed 10/22/19 Entered 10/22/19 23:24:46                    Desc Main
                                          Document     Page 1 of 12


                               UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF PENNSYLVANIA

    In re:
                                                             Chapter 11
    RIVERBEND FOODS LLC,
                                                             Case No. 19-24114
                     Debtor.

    RIVERBEND FOODS LLC,

                      Movant,

    v.

    PNC BANK, N.A., KRONES, INC., SILGAN
    WHITE CAP LLC

  DEBTOR’S EMERGENCY MOTION FOR ORDERS (I) APPROVING FORM AND
MANNER OF NOTICE OF SALE, (II) SCHEDULING A FINAL SALE HEARING, AND
 (III) AUTHORIZING PUBLIC AUCTION SALE OF PERSONAL PROPERTY FREE
    AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND INTERESTS

             Riverbend Foods, LLC (“Riverbend” or the “Debtor”) hereby moves this Court (the

“Motion”), by and through its undersigned counsel, for entry of orders: (i) approving the form and

manner of notice of sale; (ii) scheduling a final sale hearing; and (iii) authorizing the sale of certain

of the Debtor’s personal property assets at a public auction free and clear of all liens, claims,

encumbrances, and interests pursuant to 11 U.S.C. §363(b).                      The facts and circumstances

supporting this Motion are set forth herein and in the Declaration of Dalton T. Edgecomb in

Support of Chapter 11 Petition and First Day Motions (the “Edgecomb Declaration”), 1 filed

concurrently herewith and incorporated by reference herein. In further support of this Motion, the

Debtor respectfully represents as follows:




1
    Capitalized terms used but not defined in this Motion have the meanings used in the Edgecomb Declaration.


121605128_2
Case 19-24114-GLT         Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46              Desc Main
                                   Document     Page 2 of 12


               JURISDICTION, VENUE, AND STATUTORY PREDICATES

     1.        The United States Bankruptcy Court for the Western District of Pennsylvania (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b). The Debtor confirms its consent, pursuant to Rule

7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution. Venue is proper pursuant to

28 U.S.C. §§ 1408 and 1409.

     2.        The bases for the relief requested herein are sections 363(b) of title 11 of the United

States Code (the “Bankruptcy Code”), Bankruptcy Rules 2002 and 6004, and rules 6004-1 and

9013-3 of the Local Bankruptcy Rules for the Western District of Pennsylvania (the

“W.PA.LBR”).

                                         BACKGROUND

     3.        On the date hereof (the “Petition Date”), the Debtor filed its voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtor is authorized to operate its business

as debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

     4.        No creditors’ committee has been appointed by the Office of the United States

Trustee for the Western District of Pennsylvania (The “U.S. Trustee”) in this chapter 11 case. No

trustee or examiner has been appointed in this chapter 11 case.

     5.        Prior to ceasing operations at the end of July of this year, Riverbend was a

manufacturer of private label and contract-manufactured canned and jarred soups, broths, gravies,

sauces, and infant feeding products. Apart from packaging products in glass jars and cans,

Riverbend specialized in the production of Tetra Recart carton packaging, which is the only
Case 19-24114-GLT         Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46             Desc Main
                                   Document     Page 3 of 12


cardboard carton packaging with sterilization for food particulates, and Riverbend owned the only

production line in the United States capable of long-run, high volume production of food sold in

Tetra Recart packaging. Riverbend operated out of the former Heinz facility at 1080 River

Avenue, Pittsburgh, Pennsylvania 15212 (the “Property”).

     6.        Riverbend is a Delaware limited liability company wholly owned by a holding

company, Riverbend Foods Holdings LLC (“Holdings”), which is itself a Delaware limited

liability company. The Riverbend entities are ultimately indirectly owned by Insight Equity.

Riverbend acquired the assets used in the Debtor’s business in 2017 from Treehouse Foods Inc.

(NYSE: THS) (“Treehouse”).

     7.        The Debtor and PNC Bank, N.A. (“PNC”) (as an agent and lender) are party to a

certain Revolving Credit and Security Agreement dated May 22, 2017 (as amended by that certain

First Amendment to Revolving Credit and Security Agreement and Forbearance Agreement, and

that certain Second Amendment to Revolving Credit and Security Agreement and Forbearance

Agreement, effective as of March 31, 2019, and as may be further amended, restated,

supplemented or otherwise modified from time to time, the “Loan Agreement”). The Debtor’s

obligations to PNC under the Loan Agreement are secured by a first position, blanket lien upon all

of the Debtor’s assets.

     8.        Contemporaneous with the filing of this Motion, the Debtor has filed an Emergency

Motion for Interim and Final Orders (I) Authorizing the Debtor to Use Cash Collateral and (II)

Granting Adequate Protection to the Prepetition Secured Party.

     9.        A full description of the Debtor’s operations, corporate structure, capital structure,

and reasons for commencing this chapter 11 case is set forth in detail in the Edgecomb Declaration,

which was filed contemporaneously herewith and is incorporated herein by reference.
Case 19-24114-GLT          Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46                Desc Main
                                    Document     Page 4 of 12


                                             The Auction

    10.         Having ceased all operations as of July 31, 2019, the Debtor engaged in a series of

private asset sales with unaffiliated third parties prior to the Petition Date to liquidate its remaining

inventory, raw materials, and machinery and equipment. Many of these sales were conducted with

the assistance of Regal Equipment Inc. (the “Auctioneer”) an auctioneer and liquidator well known

and reputable in the industry for its specialization in the buying and selling of commercial and

industrial equipment, and specifically food processing equipment.             The Auctioneer advises

Riverbend that, in its over thirty five (35) years’ experience, the prices obtained for these assets in

its opinion reflect reasonable market value for assets of the type and nature sold.

    11.         Additionally, prior to the bankruptcy filing, the Debtor entered into a certain

Auction Agreement dated May 29, 2019, with the Auctioneer, as amended October 17, 2019 (the

“Auction Agreement”), pursuant to which the Auctioneer agreed to market and sell the Debtor’s

remaining machinery, equipment, fixtures, and related items located at the Property via a multi-

day public auction (the “Auction”). The assets to be sold at the Auction along with the starting

bids for each are more particularly described on the attached Exhibit A (the “Assets”).

    12.         Contemporaneous with this Motion, the Debtor filed the Debtor’s Motion (A) For

Authority to Employ and Retain Regal Equipment Inc. as Auctioneer Pursuant to 11 U.S.C. §§

327(a), 328(a), and 329 and (B) to Assume Regal Equipment Inc. Auction Agreement Pursuant to

11 U.S.C. §§ 365(a) (the “Auctioneer Retention Motion”), which seeks approval of the Debtor’s

retention of the Auctioneer and of the Debtor’s assumption of the Auction Agreement.

    13.         As noted in the Auctioneer Retention Motion, the Auctioneer is to be compensated

though a buyer’s premium, equal to fifteen percent (15%) of the sale price of Assets sold, with an

additional three percent (3%) for online sales, and thus the Auctioneer will not be paid from the
Case 19-24114-GLT         Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46              Desc Main
                                   Document     Page 5 of 12


Debtor’s share of the Auction proceeds. The Auctioneer shall also be entitled to reimbursement

for up to $12,000 in actual and documented expenses incurred on a post-petition basis in respect

of the Auction. As the buyer’s premium is paid by the buyer in addition to the final sale price, the

Debtor submits that the buyer’s premium paid by buyers at Auction is for the benefit of the

Auctioneer and will not constitute property of the bankruptcy estate.

    14.        The Auction was originally intended to occur outside of a bankruptcy process, but

once a bankruptcy filing became inevitable due to, among other things, a rapidly deteriorating cash

position as well as pressure from third party litigants and judgment creditors, the decision was

made to conduct the Auction within the context of a chapter 11 case pursuant to section 363 of the

Bankruptcy Code. The Debtor believes that the protections afforded to buyers in a Bankruptcy

Court-supervised “free and clear” section 363 sale will serve to enhance the value of the Assets to

be sold at the Auction and will provide the highest and best value to the Debtor and its stakeholders.

    15.        The Debtor proposes to conduct the Auction over a three-day period beginning

November 19, 2019 at 10:00AM EST and running through November 21, 2019. The Auction

would occur in person at the Property, as well as online. Parties will be permitted to inspect the

Assets in person at the Property on November 18, 2019 by appointment, by contacting the

Auctioneer at (330) 325-9000 or by email at auction@regalequipment.com. The specific dates for

the Auction are important to maintain because, pursuant to the Auction Agreement, the Auctioneer

established a website (https://www.regalequipment.com/auction-riverbend-closing) to advertise

the Auction and the specific Assets to be sold, and the website has for several weeks described the

Auction as occurring between November 19 and November 21. The Debtor respectfully represents

that it will suffer irreparable harm if the Motion is not set for hearing before the proposed Auction
Case 19-24114-GLT             Doc 9      Filed 10/22/19 Entered 10/22/19 23:24:46                      Desc Main
                                         Document     Page 6 of 12


dates because the estate will lose the benefit of such advertisement and suffer from diminishing

value and continuing costs to the detriment of creditors arising from delay.

     16.          The Debtor seeks to sell the Assets in an “as is, where is” condition, without

representations or warranties of any kind whatsoever (other than ownership of the Assets and

authority to sell the same), including, but not limited to, warranties of merchantability and/or

fitness for a particular purpose. Debtor proposes to make, execute, and deliver to the purchasers

of Assets at the Auction, if requested, any necessary bill(s) of sale and other documents required

to transfer the Assets.

     17.          Based on the Debtor’s books and records, the following parties may hold secured

claims against the Debtor and/or liens against the Assets 2: (i) PNC, 2100 Ross Avenue, Suite

1850, Dallas, Texas 75201, Attn: Ron Zeiber; (ii) Krones, Inc. (“Krones”), PO Box 321801,

Franklin, Wisconsin 53132; and (iii) Silgan White Cap LLC, 1140 31st Street, Downers Grove,

Illinois 60515 (“Silgan”).

     18.          PNC’s secured claim against the Assets arises under the Loan Agreement. As of

October 22, 2019, PNC was owed at least $1,679,460.18. PNC’s lien against the Assets is reflected

in the UCC-1 financing statement filed with the Delaware Secretary of State on May 11, 2017, at

filing no. 20173132138, as amended August 27, 2019, at filing no. 20195968065, and as further

amended on August 29, 2019, at filing no. 20196017912. Krones and Silgan are named as

Respondents herein out of an abundance of caution—the Debtor believes these claims were paid

in full. Krones’s lien was against certain specified equipment referenced on the UCC-1 financing

statement filed with the Delaware Secretary of State on December 15, 2017, at filing no.


2
 The following listing of Respondents as potential lienholders is for notice purposes only and does not constitute an
acquiescence or admission by the Debtor as to the existence or validity of any of the Respondents’ liens or their
secured status. The Debtor reserves all rights and remedies to object to any claim filed in these bankruptcy cases or
otherwise challenge the secured status of any and all of the Respondents.
Case 19-24114-GLT         Doc 9     Filed 10/22/19 Entered 10/22/19 23:24:46           Desc Main
                                    Document     Page 7 of 12


20177605349. Upon information and belief, Silgan was paid in full long before it recorded a

purchase money security interest in certain unidentified products sold to the Debtor, which is

reflected in the UCC-1 financing statement filed on September 6, 2019, at filing no. 20196219278.

    19.        The Auction proceeds are expected to be sufficient to repay PNC all outstanding

obligations under the Credit Agreement.

                                      RELIEF REQUESTED

    20.        By this Motion, the Debtor requests authority to conduct the Auction free and clear

of all liens, claims, encumbrances, and interests pursuant to section 363(f) of the Bankruptcy Code,

Bankruptcy Rule 6004, and W.PA.LBR. 6004-1.

    21.        The Debtor likewise requests entry of a proposed order substantially in the form

attached hereto as Exhibit B (the “Scheduling Order”): (i) approving the form of notice of the

Auction, attached to the Scheduling Order as Annex 1; (ii) approving the manner of notice of the

Auction to creditors; and (iii) scheduling a final hearing to approve the Auction on November 18,

2019, or at such earlier time as may please the Court.

    22.        The Debtor further requests authority to make certain disbursements from the

Auction proceeds without further order of Court—specifically, disbursements of the buyer’s

premium and any applicable expense reimbursements to the Auctioneer following receipt of an

accounting and subject to a notice period as further detailed below, and a disbursement to PNC in

an amount sufficient to satisfy its secured claim in full.

                              BASIS FOR RELIEF REQUESTED

    23.        Section 363 provides, in relevant part, that the Debtor “after notice and a hearing,

may sell, other than in the ordinary course of business, property of the estate . . . .” 11 U.S.C. §

363(b)(1).
Case 19-24114-GLT         Doc 9     Filed 10/22/19 Entered 10/22/19 23:24:46               Desc Main
                                    Document     Page 8 of 12


    24.        Section 363(f) provides, in relevant part, that the Debtor may sell the Assets free

and clear of any entity’s interest in the Assets other than the bankruptcy estate’s interest only if:

               (1) applicable nonbankruptcy law permits sale of such property free and clear of
                   such interest;

               (2) such entity consents;

               (3) such interest is a lien and the price at which such property is to be sold is greater
                   than the aggregate value of all liens on such property;

               (4) such interest is in bona fide dispute; or

               (5) such entity could be compelled, in a legal or equitable proceeding, to accept a
                   money satisfaction of such interest.

11 U.S.C. § 363(f).

    25.        The Debtor has served this Motion on the above-captioned respondents (the

“Respondents”), who may hold secured claims against the estate which may be secured by the

Assets.

    26.        The Debtor believes that the best interest of its estate and creditors will be served

by authorizing the sale of the Assets free and clear of all third party liens, claims, encumbrances,

and interests against the same, specifically including but not limited to those of all parties named

as Respondents. Specifically, because the Debtor is completely winding up its affairs, retaining

the Assets would provide no benefit to the Respondents or the bankruptcy estate and its creditors

as the Assets would likely further deteriorate and diminish in value before they are monetized.

    27.        The Auction satisfies the good faith requirements set forth in In re Abbotts Dairies

of Pennsylvania, Inc., 788 F.2d 143 (3d Cir. 1986), as the sale is being duly advertised as set forth

below and the Auction will be in the format of a public auction with open bidding throughout.

    28.        The Auction will comply with W.PA.LBR. 6004-1 as follows:
Case 19-24114-GLT          Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46                Desc Main
                                    Document     Page 9 of 12


            a. The Debtor will post the required notice and information of the Auction on the

                Court’s EASI website pursuant to W.PA.LBR. 6004-1(c)(1);

            b. The Debtor will advertise the Auction in the Pittsburgh Post-Gazette as well as the

                Pittsburgh Legal Journal pursuant to W.PA.LBR. 6004-1(c)(2);

            c. The Auction and Assets will also continue to be listed and advertised on the

                Auctioneer’s website at:        https://www.regalequipment.com/auction-riverbend-

                closing

            d. The Debtor will file the required Proofs of Publication upon receipt thereof as

                required by W.PA.LBR. 6004-1(c)(3).

    29.         Bankruptcy Rule 2002(a)(2) provides that all creditors shall receive at least 21

days’ notice by mail of “a proposed . . . sale . . . of property of the estate other than in the ordinary

course of business, unless the Court for cause shown shortens the time or directs another method

of giving notice.” Here, the Debtor proposes to serve the Notice of Sale attached as Annex 1 to

the Scheduling Order on all creditors within (1) business day of entry of the Scheduling Order.

The Notice of Sale will provide for an objection deadline of November 12, 2019. Accordingly,

assuming entry of the Scheduling Order on October 25, 2019, the Debtor would effectuate service

on October 28, 2019, which is twenty-two (22) days before the Auction and which will allow for

a fifteen (15) day objection period. Accordingly, the Debtor submits that it will be in compliance

with the notice requirement set forth in Bankruptcy Rule 2002(a)(1).

    30.         The Debtor further seeks authority to make certain disbursements of the Auction

proceeds without further Order of Court. First, with respect to the buyer’s premium and expense

reimbursement owed to the Auctioneer, Debtor proposes that all Auction proceeds (including any

buyer’s premium) shall be paid directly from purchasers to an account designated by and
Case 19-24114-GLT           Doc 9     Filed 10/22/19 Entered 10/22/19 23:24:46         Desc Main
                                     Document      Page 10 of 12


controlled by the Debtor. Any proceeds held by the Debtor representing buyer’s premium will be

held in trust for the benefit of the Auctioneer, shall not be considered property of the bankruptcy

estate, and therefore shall not be utilized by the Debtor for any purpose other than payment to the

Auctioneer in accordance with this Motion, except by separate order of the Bankruptcy Court upon

specific notice to the Auctioneer.

    31.           Following the conclusion of the Auction, Auctioneer will provide to the Debtor,

counsel to PNC, the U.S. Trustee, and counsel to any appointed committee in this chapter 11 case

(collectively, the “Notice Parties”) a full and detailed accounting of the results of the Auction,

including (i) each Asset sold; (ii) the amount obtained for each Asset sold; (iii) the buyer’s

premium owing for each Asset sold; and (iv) an accounting of all documented and unpaid expenses

for which the Auctioneer seeks reimbursement (the “Accounting”).             Upon receipt of the

Accounting, and following a seven (7) day notice period in which no objections are received from

any Notice Party, the Debtor proposes to pay the Auctioneer any undisputed buyer’s premium and

expense reimbursements reflected on the Accounting without further Order of Court. In the event

of an objection as to any portion of the buyer’s premium or expense reimbursement, the Debtor

shall distribute any undisputed portion of the buyer’s premium and/or expense reimbursement to

the Auctioneer and hold the amount subject to such objection pending a consensual resolution or

a Court determination of the objection.

    32.           Secondly, the Debtor seeks authority to pay to PNC the full amount necessary to

satisfy its secured claim in full upon the Debtor’s receipt of the Auction proceeds, without further

order of Court.
Case 19-24114-GLT         Doc 9     Filed 10/22/19 Entered 10/22/19 23:24:46             Desc Main
                                   Document      Page 11 of 12


                                             NOTICE

    33.        Notice of this Motion has been or will be provided to the following parties or, in

lieu thereof, their counsel, if known: (a) the U.S. Trustee; (b) the creditors detailed in the list of

twenty (20) largest unsecured creditors filed by the Debtor in this chapter 11 case; (c) counsel to

any appointed statutory committee; (d) PNC Bank, N.A.; (e) the Internal Revenue Service; (f) the

above-captioned Respondents; and (g) any party that requested notice pursuant to Bankruptcy Rule

2002. The Debtor submits that, in light of the nature of the relief requested, no other or further

notice need be given.

                                     NO PRIOR REQUEST

    34.        No prior request for the relief sought herein has been made by Debtor to this Court

or any other court.

                               [SIGNATURE PAGE TO FOLLOW]
Case 19-24114-GLT         Doc 9    Filed 10/22/19 Entered 10/22/19 23:24:46              Desc Main
                                  Document      Page 12 of 12


       WHEREFORE, the Debtor respectfully requests that this Court enter an order, in

substantially the form attached hereto as Exhibit B: (a) approving the Notice of Sale attached

thereto as Annex 1; (b) approving the manner of notice thereof; and (c) scheduling a final

hearing to approve this Motion on November 18, 2019. The Debtor further requests entry of an

order, in substantially the form attached hereto as Exhibit C, authorizing the Debtor to sell the

Assets at public auction free and clear of all liens, claims, encumbrances, and interests, (b)

authorizing the Debtor to make certain disbursements from the Auction proceeds to the

Auctioneer and PNC Bank, N.A. without further order of Court, and (c) granting the Debtor such

other and further relief as the Court deems just and proper.



Dated: October 22, 2019                       Respectfully submitted,


                                              MCGUIREWOODS LLP

                                              __/s/ Frank J. Guadagnino__________________
                                              Mark E. Freedlander (PA 70593)
                                              Frank J. Guadagnino (PA 309768)
                                              George W. Fitting (PA 324115)
                                              Tower Two-Sixty
                                              260 Forbes Avenue, Suite 1800
                                              Pittsburgh, PA 15222
                                              Telephone: (412) 667-6000
                                              Facsimile: (412) 667-6050
                                              mfreedlander@mcguirewoods.com
                                              fguadagnino@mcguirewoods.com
                                              gfitting@mcguirewoods.com

                                              Proposed Counsel for the Debtors
